Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17475458 application filed 11/30/2021.
The preliminary amendment filed 11/29/2021 has been entered and fully considered.
Claims 2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 7 has the phrase, “a median fiber diameter," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a median diameter” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following Double Patenting rejection(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2,3,4, rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,2 of U.S. Patent No. 11167232 (Application No. 16504835; herein JAGANATHAN835). Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude that the filter media as recited in the patented claims clearly envisages the filter media of the instant application.

Claim(s) 6,11,21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,7,8,9,10,14,17,18 of U.S. Patent No. 11167232 (Application No. 16504835; herein JAGANATHAN835).   

With regard to claim 6, JAGANATHAN835 claims at claim 1 "a pre-filter layer comprising first fibers" and at claim 18 "wherein the pre-filter layer and/or the second layer comprise meltblown fibers"; which does not specifically claim wherein the first fibers comprise meltblown fibers.
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide claim 1 "a pre-filter layer comprising first fibers" and at claim 18 "wherein the pre-filter layer and/or the second layer comprise meltblown fibers" of JAGANATHAN835, such that wherein the first fibers comprise meltblown fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)

With regard to claim 11, JAGANATHAN835 claims at claims at claim 1 "a second layer comprising second fibers" and at claim 17 "second layer comprise electrospun fibers"; which does not specifically claim wherein the second fibers comprise electrospun fibers.
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide claim 1 "a second layer comprising second fibers" and at claim 17 "second layer comprise electrospun fibers" of JAGANATHAN835, such that wherein the second fibers comprise electrospun fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)

With regard to claim 21, although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude that the filter media as recited in the patented claims clearly envisages the filter media of the instant application, particularly second fibers comprise continuous fibers;
the first fibers comprise synthetic fibers having a median fiber diameter of greater than or equal to 1 micron and less than or equal to 4 microns;
wherein the second fibers have a median fiber diameter of less than or equal to about 0.5 microns; and
wherein the median diameter of the first fibers is greater than the median diameter of the second fibers.
JAGANATHAN835 claims at claims at claims at claim 14 "wherein the pre-filter layer comprises continuous fibers" and claim 1 has "a pre-filter layer comprising first fibers"; which does not specifically claim wherein the first fibers comprise continuous fibers.
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide claim 14 "wherein the pre-filter layer comprises continuous fibers" and claim 1 has "a pre-filter layer comprising first fibers" of JAGANATHAN835, such that the first fibers comprise continuous fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)


Allowable Subject Matter
Claim(s) 5,8,9,10,12,13,14,15,16,17,18,19,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776